UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
KURELL BROWN, on behalf of himself and
                                                                 :
similarly situated individuals,
                                                                 :   19-CV-4892 (LL) (OTW)
                                      Plaintiff,                 :
                                                                 :           ORDER
                     -against-                                   :
                                                                 :
DCD CONSTRUCTION, LLC, et al.,                                   :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court held a Status Conference in this matter on February 5, 2020. As discussed at

the conference, the fact discovery deadline is extended to March 30, 2020.

         The Court will hold a Pre-Settlement Telephone Call on Wednesday, March 25, 2020 at

10:30 a.m. The Court will hold an in-person Settlement Conference on Wednesday, April 22,

2020 at 10:00 a.m. at the Daniel Patrick Moynihan Courthouse, 500 Pearl St., Courtroom 20D.

Counsel shall review and comply with the Court’s Individual Practices § VII upon receipt of this

Scheduling Order. The Ex Parte Settlement Conference Summary Forms and Letters shall be

emailed to Chambers by April 15, 2020.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: February 5, 2020                                                         Ona T. Wang
       New York, New York                                              United States Magistrate Judge
